DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 20-33 in the reply filed on 4/26/2022 is acknowledged.
Claims 34-38 are withdrawn.
Response to Amendment
	The amendment filed 9/7/2022 is entered and fully considered. In view of the amendment the 112 rejection is removed.
Response to Arguments
	Applicant argues the prior art rejection of OH in view of SAKAGUCHI lacks a reason or motivation to combine. Applicant points out that OH refers to LiOH as an impurity that is transformed to lithium boron oxide. In contrast, SAKAGUCHI teaches incorporating LiOH into the electrode active material to improve discharge characteristics. The LiOH is intended to remove detrimental water. Applicant argues that there is no water in OH to remove, therefore there is no redeeming reason to add an undesirable impurity (LiOH) to the composition. However, the OH reference teaches the solvents can include water. Therefore there is water present [0067]. Accordingly, there would still be a benefit for using the LiOH according to SAKAGUCHI to control the detrimental water left in trace amounts after the drying.
	Applicant specifically refers to OH [0031] to indicate that water is not used. However, that section of OH specifically states that an embodiment of the disclosure includes water although it can be detrimental. Therefore, OH uses water and similarly recognizes the water is detrimental. SAKAGUCHI offers a solution to the water problem. Although the combination replaces one impurity (water) for another (LiOH), the SAKAGUCHI reference specifically states that using LiOH to absorb water improves discharge characteristics. Therefore the combination is motivated by an expected benefit. Furthermore, the OH reference only forms a coating of lithium boron oxide which means that other LiOH impurity may be present in the composition.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2016/0013476) and SAKAGUCHI (JP 2000208148 from IDS; citations to machine translation). 
Regarding claim 20,
OH teaches a cathode slurry that includes a binder, conductive agent, solvent, and cathode active material [0065]. The active material is a lithium oxide with nickel, manganese cobalt and/or aluminum [0061]-[0062]. The conductive agent can be carbon [0069]. The binder can be polyvinylidene fluoride (PVDF) which is soluble in a polar aprotic solvent [0068]. The solvent can be dimethyl formamide (DMF) which is polar aprotic) [0067]. 
The reference does not expressly teach include a powderous alkali hydroxide. However, the SAKAGUCHI reference teaches dissolving a binder in organic solvent and mixing in active material, conductive agent and pulverized anhydrous LiOH (anhydrous is considered less than 5 wt% water) abstract. The reference further states that adding a small amount of anhydrous LiOH particles to a cathode improves cycling [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the anhydrous LiOH in the cathode of OH to improve cycling of the battery.
Regarding claims 21-22,
	As described above, the binder used in PVDF. PVDF is insoluble in water.
Regarding claim 23,
	As described above, the solvent can be DMF.
Regarding claim 24,
	The LiOH used in SAKAGUCHI is anhydrous. Anhydrous means there is no water (less than 1 wt%).
Regarding claim 25,
	As described above, the SAKAGUCHI reference uses pulverized anhydrous LiOH.
Regarding claim 26,
	SAKAGUCHI teaches using 0.3-1.1 wt% of anhydrous LiOH with respect to the positive electrode active material. The reference does not expressly teach the weight percentages with respect to the solids as a whole (further including conductivity enhancer and binder). However, based upon SAKAGUCHI [0011] and OH [0094] the majority of the cathode slurry/paste is cathode active material. Accordingly, the weight percentage with respect to positive electrode active material is a close estimation of the weight percentage with respect the solids as a whole. The range taught in SAKAGUCHI falls within the claimed range.
	Alternatively, SAKAGUCHI states that “it is understood that there is an optimum range for the amount of anhydrous LiOH added”. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to change the amount of anhydrous LiOH used as the optimization of a result effective variable, MPEP 2144.05.II.
Regarding claim 27,
	The references do not teach the use of water in the composition. Therefore, the composition is considered to have 0% water.
Regarding claim 28,
	The active material used in OH is expressed as Chemical Formula 1:

    PNG
    media_image1.png
    34
    223
    media_image1.png
    Greyscale

	In that formula, x+y+z+v=1 and “a” and “c” can be zero [0051]-[0052]. When the “a” and “c” are zero, the chemical has the same stoichiometric ratios of alkali metal:transition metal:oxide. Accordingly, the structure will be the same as NaFeO2.
Regarding claim 29,
	As shown in the Chemical Formula 1 above, the lithium metal oxide includes Ni, Co, Mn and M. The M can be Al [0052].
Regarding claim 30,
	As described above, the OH reference teaches a stoichiometric ratio where Li and transition metals and oxides have a ratio of 1:1:2. The ratios are the same as applicant’s claimed formula when “x” is 1 and “y” is zero.
Regarding claim 31,
	The OH reference teaches that Chemical Formula 1 can have a variety of metals that can be added and removed as long as x+y+z+v=1. Accordingly, the metals used can be Ni, Co, and M (Al) when “y” is zero; or Ni, Mn, and Co when “v” is zero.
Regarding claim 32,
	OH teaches the conductive agent can be graphite, acetylene black, carbon nanotubes, and Ketjen black [0069].
Regarding claim 33,
	OH teaches the solvent is used in an amount “sufficient” to dissolve and disperse the cathode active material, binder and conductive agent in consideration of the coating thickness of the slurry and manufacturing yield [0067]. The reference does not expressly teach the total content of solids in the composition. However, the reference invites the use of different amounts of solvent depending on the content and use of the slurry. Accordingly, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the concentration of the electrode slurry to suit their particular needs by routine experimentation to find a workable range, MPEP 2144.05.II.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712